In an action instituted in Nassau County to recover for goods sold and delivered and for work, labor and services incidental thereto, defendant appeals from (1) an order denying its motion for a change of venue from Nassau County, where plaintiff resides, to Bronx County, where the work was done and the materials were furnished, and (2) an order made on reargument, which adhered to the original determination granting an examination before trial of defendant in Nassau County. Order denying motion for change of venue affirmed, without costs. There was no improvident exercise of discretion in the denial of the motion for change of venue. Order granting examination before trial modified by striking therefrom item “13”, and as so modified order affirmed, without costs. The examination shall proceed on ten days’ notice. The mental and physical condition of George Rosenberg, named in item “13”, does not appear to be a relevant matter in this action. Nolan, P. J., Adel, MacCrate, Schmidt and Murphy, JJ., concur.